Mr. Presiding Justice Gary delivered the opinion oe the Court. January 9, 1890, one Henry Schuttler demised to several persons (of whom the appellant was one) named in the lease, composing the firm of A. S. Barnes & Company, certain premises for a term from March 1,1890, to December 31, 1894, at the rent of $1,000 per month. The lease was ■ signed and sealed by Schuttler and by A. S. Barnes & Go., by Charles J. Barnes, the appellant. Whether any other of the firm were bound by the lease or not, the appellant was bound, and was estopped to say that the others were bound. The appellant only was served with summons, and he only appeared and defended. On the back of the lease was this assignment: “ For value received, I hereby assign all my right, title and interest in and to the within lease unto The M orthern Trust Company of Chicago, and direct that all rents thereunder be paid to said trust company. Witness my hand and seal, this 26th day of Hovember, A. D. 1890. H. Schuttler.” This assignment permits the appellant to sue for rent to accrue. Wineman v. Hughson, 44 Ill. App. 22. And no attornment by the appellant to the appellee was necessary. Howland v. White, 48 Ill. App. 236. All the defense upon the facts consists of some supposed parol arrangements for the discharge of the lessees, made with the lessor before the assignment, which we need not go over in detail. The evidence falls far short of showing a new demise by the lessor to the vendee of the business of A. S. Barnes & Co., from which demise—if made—a surrender by operation of law by, or an eviction of, that firm might be the result; and unless by surrender or eviction the term of the demise to the firm was at an end, any parol agreement to vary the obligation incurred by the sealed instrument would be ineffectual. Leavitt v. Stern, 55 Ill. App. 416. The judgment which the appellee has recovered for the ■ unpaid rent is affirmed.